Citation Nr: 0731976	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1957 to July 
1960 and from March 1967 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.

In July 2005, in a VA Form 21-4138, the veteran withdrew two 
issues.  At that time, the veteran indicated that the only 
issue he wished to proceed on was the claim of an increased 
evaluation for his diabetes, therefore effectively 
withdrawing all other claims before the case was certified to 
the Board.


FINDING OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal on the last remaining 
issue before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2007 letter to the Board, the veteran's 
representative withdrew his appeal with respect to the issue 
of an increased rating for his diabetes mellitus, Type II.  
38 C.F.R. § 20.204 (2007).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In this case, 
the veteran has withdrawn his appeal of the last remaining 
issue and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


